10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 1 of 26

SHANNON LISS-RIORDAN (SBN 310719)
(sliss@Irlaw.com)

ANNE KRAMER (SBN 315131)
(akramer@Ilrlaw.com)

LICHTEN & LISS-RIORDAN, P.C.

729 Boylston Street, Suite 2000

Boston, MA 02116

Telephone: (617) 994-5800

Facsimile: (617) 994-5801

Attorneys for Plaintiff Spencer Verhines,
on behalf of himself and all others similarly situated

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case No. 320-cv-01886
SPENCER VERHINES, on behalf of himself
and all others similarly situated,

PLAINTIFF’S NOTICE OF AND

Plaintiff, EMERGENCY MOTION FOR
PRELIMINARY INJUNCTION
Vv.
UBER TECHNOLOGIES, INC., Complaint Filed: March 12, 2020

Trial Date: None Set
Defendant

 

 

 

 

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION
FOR PRELIMINARY INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 2 of 26

TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Plaintiff Spencer Verhines will and hereby moves for an
emergency preliminary injunction enjoining Defendant Uber Technologies, Inc. from
misclassifying Plaintiff and all others similarly situated, namely all other individuals working as
Uber drivers in California, as independent contractors and thereby denying these workers their
rights under the Labor Code, including state-mandated paid sick leave in violation of Cal. Lab.
Code § 246.

Plaintiff seeks this preliminary injunction on an emergency basis due to the global
pandemic of COVID-19 (the “coronavirus”). This crisis starkly demonstrates the harm that
Uber’s misclassification of its drivers is causing, not only to Uber drivers but also to Uber
passengers and the general public, as drivers are deprived of an important workplace protection
to which they are entitled as employees and which is designed to protect public health. Uber’s
failure to provide paid sick leave as mandated by state law means Uber drivers will need to work
while sick to make ends meet and substantially increases the likelihood Uber drivers will spread
illnesses to the general public. Thus, Plaintiff respectfully requests that this Court enjoin Uber
from misclassifying its drivers as independent contractors and begin complying with California
employee protections and provide state-mandated paid sick leave. Doing so immediately is

essential to avoiding imminent harm to Uber drivers, as well as the general public.

1
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION
FOR PRELIMINARY INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

IL.

HI.

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 3 of 26

Table of Contents

FACTUAL AND PROCEDURAL BACKGROUND. .......ccccecceccccseeetesenseesseeseeeseeeeenee

A. The Court Should Adin udicate Plaintiffs Emergency Motion for injunctive

Relief Forthwith... 8
B. The Court Should Grant Plaintiff's Motion for a Preliminary Injunction.................... 12
1. Plaintiff Has Not Only Raised a Serious Question on the Merits,
But is Likely to Prevail on the Merits.............ccccccssccsscsseeesecesseseseeeseesseeens 13
2. Uber Drivers, as well as the Public, Will Suffer Irreparable Harm
Should a Preliminary Injunction Not Issue............cccccccccsscesseeeseesseceeseeeseeeenes 15
3. The Balance of Hardships Tips Sharply in Plaintiff’s Favor....................006 18
4. An Injunction is in the Public Interest .....0..0 occ ecseessseeesecesseeenseeeseesseeens 19
CONCLUSION .......cccccccccccsssssssccssessescesseesesscessesceseenscsesseceasesessecsscaeeseesaeeseeeeeaseseeseenseneenees 19
ii

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION
FOR PRELIMINARY INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20

Table of Authorities

Cases

Alliance for the Wild Rockies v. Cottrell

 

632 F.3d 1127 (Oth Cir. 2011) voce ceesecseessesscseesessseeesseessesseeeseseeesasessecsesssesesseeesenseess 12

Arizona Dream Act Coalition

 

757 F.3d 1053 (9th Cir. 2014) oo. eeccceeceseesseessesscseeesssesssessesssesesseessesseesseeeeesnssenseeeseesneees 15

Brantley v. Maxwell—Jolly

 

656 F.Supp.2d 1161 (N.D. Cal.2009) oo. ceeecseessrseesseessesseeescseeesasessesseesseseseeseese

Broughton v. Cigna Healthplans of California

 

 

 

 

21 Cal. 4th 1066 (1999) ooo cccccccccccccccecseccscsscesusesssessescsceseseseueevesseseeeseseuevessesseseseuenseseseess 11
Chalk v. U.S. Dist. Court Cent. Dist. of California

840 F.2d 701 (9th Cir. 1988) oo... cc ccccceccsccscesecescesssessseseecucessvessesceceseseueuessessseseuesseseseess 18
Chhoeun v. Marin

306 F. Supp. 3d 1147 (C.D. Cal. 2018) voc eccccseceeseeecenseeeeseeecsseeeeseeeesseeeseeeseees 9,10
Clifford v. Quest Software Inc.

38 Cal. App. 5th 745 (Ct. App. 2019) woo. ccccccssecsssecesseeecesseeeeseeeeseeeeeeeeessaeeseeeseneseees 11
Colopy v. Uber Technologies, Inc.

Case No. 19-cv-06462-EMC (N.D. Cal.) occ cccccceceeesneeeeeenseeeeeseeeeeeseseeeeeesseeeeeees PASSIIM

Cunningham v. Lyft, Inc.

 

Case No. 1:19-cv-11974-IT (D. Mass.) 00.0... .cccccccsesescccceeeeeeeseesnsaeeescceecesensnsnseeceseeeseesnsnnanseees

Doe v. Trump

2019 WL 6324560 (D. Or., Nov. 26, 2019) ..oceeccecccesseesseessesssseecsesesseessessseessseessesseeseeesennaee

Dynamex Operations W.., Inc. v. Superior Court

 

4 Cal. Sth 903 (2018) wo. ceceesceesesssteceseessssessecssesseesssesssesseeeeeseersaes

Fish v. Kobach

189 F. Supp. 3d 1107 (D. Kan. 2016)... ccccensseseesseesseecseeesessesseessesseesssecssesssssesesennaee

Gooch v. Life Inv’rs Ins. Co. of Am.

 

672 F. 3d 402 (6th Cir. 2012) ooo eecesseessssceseeessesssecssesssesscsesesessesssessesseesseessesseesseeeeennaee

Hamama v. Adducci

261 F. Supp. 3d 820 (E.D. M1. 2017) oo. cecceeeeecesseesseessesseseeesesseseessesssessseeessesseesseeeeennase

Hamama v. Adducci

912 F. 3d 869 (6th Cir. 2018) oo. ceecseecssceseeesesessecssesssesscseeesesseseeessessesssseessesssesseseeennaee

J.L. v. Cissna

341 F. Supp. 3d 1048 (N.D. Cal. 2018) oo. cccccesseesseessesseseeesesseseessessesssseessessessesesennase

Johnson v. VCG-IS, LLC

 

Case No. 30-2015-008028 13-CU-CR-CXC (Cal. Sup. Ct. Sept. 5, 2018)

lil

Page 4 of 26

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION

FOR PRELIMINARY INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 5 of 26

Just Film, Inc. v. Merchant Services, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

474 Fed. Appx. 493 (9th Cir. 2012)... ccc ecccseccssscessseecesseceeseeecesseeeeseeeeeeeeseeeeeseseseaees 10
Lavan v. City of Los Angeles

797 F. Supp. 2d 1005 (C.D. Cal. 2011) voce ecceccsseccsscessseesesseeessseeseseeeessesesseeesseeees O
Lee v. Orr

2013 WL 6490577 (N.D. TL. 2013) voces ccccsessesssssseecssesssessescecesesesevessesseseseuesseseseess 10
Magana v. DoorDash, Inc.

343 F. Supp. 3d 891 (N.D. Cal. 2018) woo. ccscescsecessneecesseeeeseeeeeneeseeeeeessaeeeeeesensaeees 11
Massachusetts Delivery Ass’n. v. Coakley

2014 WL 4824976 (Ist. Cir. Sept. 30, 2014)... eececccssecessseceeseeeeseeeesseeeesseeeeeeeeseneaeees 13
McGill v. Citibank, N.A.

2 Cal. Sth 945 (2017) wcccccccccccccccccccscscscsseseseecsscsceeesesessecesessueesceseseseesescseueeseeaeseseessseesueess 4,8,11
National Organization for Reform of Marijuana Laws (NORML) v. Mullen

608 F. Supp. 945 (N.D. Cal. 1985) woo. cccsccssseecessseessneeseseeeeseesesseceeseeccesseeeessseeeseeeesee D
Nieto v. Fresno Beverage Co.., Inc.

33 Cal. App. Sth 274 (2019) woe eccecsssescsseessneecessecesseeeseeseeeeseesessseeesesecesseeeesaseesseeessee D
O’Connor v. Uber Technologies, Inc.,

82 F. Supp. 3d 1133 (N.D. Cal. 2015) occ ccscssseceeseeecenseeeeseseesneeeeeeesenseeeseeeeeenes 6,13
People of the State of California v. Maplebear, Inc.

Case No. 2019-48731(Cal. Sup. Ct. Feb. 18, 2020) ...... cee ceeeceeeeeeeeseeeeeseeeeseeeeeeeeeeeeee PASSIM
Planned Parenthood of Kansas v. Andersen

882 F.3d 1205 (10th Cir. 2018) wc ccc cccccccccccccscesesesesccseseeeesceecsessscsseseseeessessecsscesssesevessesseee D
Planned Parenthood of Kansas v. Mosier

2016 WL 3597457 (D. Kan. July 5, 2016) woo. ccccceccsseecesseceesseesesecesseecesseeeeseeesseeeeeee D
Price v. City of Stockton

390 F.3d 1105 (9th Cir. 2004) oo... ccccceccecssccscescsessessscseesscesevessesceceseseueuessesseeseuenseseneess 10
Rittman v. Amazon

383 F. Supp. 3d 1196 (W.D. Wash. 2019) woo. ccccecssseecesseceesseesesseceeseeeesseeeeseeeesseeeeses D
Robinson v. Jardine Ins. Brokers Intern. Ltd.

856 F. Supp. 554 (N.D. Cal. 1994) ooo cccecssseecceseceseeesesseeeesseesesssesssecssesseesees LO
Rodriguez v. Providence Cmty. Corr., Inc.

155 F. Supp. 3d 758 (M.D. Tenn. 2015)... cccecccssecssseeessecesseeescseeeessesesseeessnseessseeeeee D
Singh v. Uber Techs.

2019 WL 4282185 (3rd Cir., Sept. 11, 2019) occ ecccccsseeeesteesessecesseeeesseeessseesseeeesee D
Thomas v. Johnston

557 F.Supp. 879 (W.D.TeX.1983) oo. ecccscscsssccsseesesecesseecesseeeeeneeceseeceeeseessaeeseeeeseneeeees 10
V.L. v. Wagner

669 F. Supp. 2d 1106 (N.D. Cal. 2009) ooo. ccccsssccssseesesseceeseeesessecessecceseeessseeeesseeeeeee D

1V
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION
FOR PRELIMINARY INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17

Verhines v. Uber Technologis, Inc.

CGC-20-583684 (Cal. Sup. Ct.) occ ceccccccessecssecssesscseccsssssssessesssessssesssessesseeesesessesssessensnes

Waithaka v. Amazon

2019 WL 3938053 (D. Mass., Aug. 20, 2019) oo. ciceececcseesseessecsseesesseessessesssseessessessesesennae

Zepada v. INS

753 F.2d 719 (Oth Cir. 1985) wc cecceessesesseesseessseeseeeseasens

Zinser v. Accufix Research Institute, Inc.

 

253 F. 3d 1180 (Oth Cir. 2001) oo... eee eeeeeseeseeeeteeeseeeneeees

Statutes

2014 California Assembly Bill No. 1522

California 2013-2014 Regular Session, § 1(€) 0.0... eecceeeeeeseeeeeeeseeeeeeeee

2019 California Assembly Bill No. 5

California 2019-2020 Regular Session § 1(€)........... eee
Assembly Bill No. 5 (“AB 5”) ....cccccceccssccssecssecesscessecescssseeeseeesseseecesseceesceesssseasceseeeseseensceeseenses

Emergency Paid Sick Leave Act,

HR. 6201 — 2, 116™ Congress § 5101 (2020) .......ceeseeeeeees
Fed. R. Civ. P. 65 wo. cceccececesecsseeessecssesssesseseeeseaseeecesesseseseeesnseens

Federal Arbitration Act (“FAA”)

v

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION
FOR PRELIMINARY INJUNCTION

Filed 03/19/20

Page 6 of 26

seven 4, 16, 19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 7 of 26

I. INTRODUCTION

Plaintiff Spencer Verhines brings this emergency motion to seek a preliminary injunction
enjoining Defendant Uber Technologies, Inc. (“Uber’’) from misclassifying its drivers as
independent contractors when they are actually employees under California law. Because of this
misclassification, Uber is in particular violating Cal. Lab. Code § 246 by failing to provide the
drivers with state-mandated paid sick leave — which will exacerbate the global health crisis of
COVID-19 (the “coronavirus”) and which requires immediate emergency redress.! This motion
should be adjudicated forthwith, both because it seeks a preliminary injunction (and not a final
adjudication on the merits)” and because of the manner in which Uber’s ongoing refusal to
recognize its drivers as employees and provide state-mandated paid sick leave compounds the
public health crisis and irreparably harms Uber drivers, passengers, and the general public.

Plaintiff in this case is also a named plaintiff in Colopy v. Uber Technologies, Inc., Case

No. 19-cv-06462-EMC (N.D. Cal.), in which the plaintiff previously sought and was denied a

 

! Plaintiff originally brought his paid sick leave claim in California Superior Court for the

County of San Francisco on March 12, 2020, see Dkt. 1-4. Plaintiff filed an ex parte application
on March 17, 2020, seeking the same emergency preliminary injunctive relief that Plaintiff seeks
here. See Verhines v. Uber Technologis, Inc.., (Cal. Sup. Ct.) CGC-20-583684, Plaintiff's Ex
Parte Application for Emergency Preliminary Injunction.

The next day, on March 18, 2020, Uber removed the case to federal court. See Dkt. 1.
Plaintiff therefore now submits an emergency motion for preliminary injunction pursuant to the
Federal Rules of Civil Procedure. Plaintiff urges the Court that these procedural steps should not
be allowed to delay adjudication of Plaintiff's emergency motion, which was first filed March
17, 2020, and respectfully requests that this Motion be heard forthwith.

2 Because a preliminary injunction is not a final adjudication on the merits, it can and

should be decided before the Court determines any issues regarding enforceability of Uber’s
arbitration agreement. Plaintiff himself is not bound by Uber’s arbitration agreement, but
Plaintiff anticipates that Uber will argue that the Court cannot issue a preliminary injunction that
would afford relief to other Uber drivers who may be bound by an arbitration agreement. Just
last month, a California court issued a preliminary injunction prohibiting the gig economy
company “Instacart” from misclassifying its workers, despite the fact that the company had
already filed a motion to compel arbitration (and deferring consideration of the motion to compel
arbitration). See People of the State of California v. Maplebear, Inc., Case No. 2019-48731 (Cal.
Sup. Ct. Feb. 18, 2020), at *2 (Ex. 3 to Declaration of Shannon Liss-Riordan (“Liss-Riordan
Decl.”)). Moreover, the unique urgency of the circumstances compel immediate consideration
and timely adjudication of the Plaintiff's emergency motion for preliminary injunction, as a
federal court in Massachusetts addressing this same issue has already concurred. See dicussion at
p.5n. 10.

 

1
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 8 of 26

preliminary injunction enjoining Uber from misclassifying its drivers as independent contractors
under California law. See Declaration of Shannon Liss-Riordan (Liss-Riordan Decl.) J 30.
However, as discussed infra, at pp. 4-5 and Part II.A, the instant emergency motion for
preliminary injunction stands in stark contrast to the previous request as it raises a more
pronounced emergency, as the coronavirus has revealed the dire consequence wrought by the
Uber’s misclassification of its drivers and the resulting deprivation of important employee
protections: Uber’s failure to provide state-mandated paid sick leave means Uber drivers will
need to work while sick to make ends meet and thus substantially increases the likelihood that
Uber drivers, passengers, and the general public will contract the coronavirus.’

The urgency of the circumstances is undeniable. The World Health Organization has
classified the coronavirus as a pandemic, California has declared a state of emergency and just
today issued a shelter-in-place mandate — with an exception made for “gig economy” workers,
including Uber drivers. Id. §§ 8, 10.4 Uber drivers are on the front lines of this crisis (driving
residents where they need to go for essential services and allowing them to avoid public
transportation), yet they are not even receiving the benefits of California’s state-mandated labor
protections because of their misclassification as independent contractors.

Because Uber does not provide them state-mandated paid sick leave (and because they
are among the few essential workers permitted to work in communities such as the Bay Area),
Uber drivers who cannot afford to not work will continue to work despite feeling sick. In the

words of gig economy driver Mariah Mitchell:

 

3 In this motion, Plaintiff has also addressed the concerns expressed by the Court in

denying the motion in the Colopy case. See Part III.A.

4 Government mandates are rapidly changing in response to the crisis, and these orders are

as of this writing. In recognition of the threat to public health as a result of employers denying
paid sick leave during this pandemic, Congress just passed emergency legislation that attempts to
address the issue. Emergency Paid Sick Leave Act, H.R. 6201 — 2, 116" Congress § 5101
(2020). However, the federal Act will not cover Uber drivers if they are not recognized as
employees and because of the exemption for large employers. Liss-Riordan Decl. J 2, 13. The
state of emergency that led Congress to take this historic action only further confirms the need
for immediate enforcement of any additional state law protections already in place.

2
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 9 of 26

I can’t self-quarantine because not working is not an option. If I don’t make enough
money, I can’t feed my children for the next six weeks. I’m not stopping, fever or no
fever. And that’s what most other gig workers would do too, because none of us makes
enough money to save up for an emergency like this.

Id. § 15. This driver is not alone. Gig Workers Rising recently sent a letter to Governor Gavin
Newsom and other state officials, asserting that “Uber. . . and other gig economy companies are
putting drivers and passengers at risk during coronavirus,” by refusing to classify Uber drivers as
employees and provide them with basic employee protections. Id. J 16.°

Uber drivers may drive dozens of passengers (including those who have been ordered to
self-quarantine) each day — and are clearly not able to maintain the six-foot distance
recommended by experts to prevent the rapid spread of COVID-19 (the “coronavirus”). Id. § 17.
Thus, in the face of this global crisis, there appears a resounding consensus: “Companies that do
not pay sick workers to stay home are endangering their workers, their customers and the health
of the broader public.” Id. § 17. California already has on the books a paid sick leave law, and
the only thing standing in the way of Uber drivers receiving this critical benefit is Uber’s refusal
to acknowledge that its drivers are employees under California law.®

The facts that underlie this motion are thus starkly different than that of the motion for
preliminary injunction filed in Colopy seeking similar relief. The crisis has revealed the dire
consequence of drivers being deprived basic employee protections and increased the urgency of
the need for relief — both for themselves and the general public. Under these exigent

circumstances, as outlined immediately below and further herein, Plaintiff clearly meets the

 

° In support, one worker confirmed: “Sickness is not an option for me because not working

is not an option. If I do get sick, I will have to continue to work. . .” Liss-Riordan Decl. J 16.

6 Uber has stated that it plans to provide compensation to drivers “if any of the following

happen: (1) You are diagnosed with COVID-19; (2) You are placed in an individual quarantine
by a public health authority; (3) You are personally asked to self-isolate by a public health
authority or licensed medical provider; or (4) Your account is restricted by Uber as a result of
information provided by a public health authority that you have been diagnosed or have been
exposed to someone diagnosed with COVID-19.” Id. 4 24. However, California’s paid sick
leave statute does not require a diagnosis (nor does it require personal instructions from a
provider or other authority to take sick leave); Uber’s new voluntary policy therefore falls short
of the requirements of California law.

3
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 10 of 26

standard for preliminary injunction, and the relief requested is appropriate at this stage.

As an initial matter, the relief requested in this putative class action is appropriate
at this stage, regardless of whether a class has been certified. In the Ninth Circuit, “[d]istrict
courts are empowered to grant preliminary injunctions ‘regardless of whether the class has been

certified.’” Brantley v. Maxwell—Jolly, 656 F.Supp.2d 1161, 1178 n. 14 (N.D. Cal.2009) (citing

 

Schwarzer, Tashima and Wagstaffe, Federal Civil Procedure Before Trial, § 10:773 at 10-116
(TRG 2008)).’ This is particularly true under exigent circumstances. See, e.g., Doe v. Trump,
2019 WL 6324560, at *22 (D. Or., Nov. 26, 2019) (issuing preliminary injunction in putative
class action). Even if the Court were to read its authority to issue a preliminary injunction prior
to class certification as limited, the individual injunctive relief requested here is inevitably
identical to the injunctive relief that would be requested on behalf of the class, making clear this
Court’s authority to grant the relief. See Zepada v. INS, 753 F.2d 719, 728 n. 1 (9th Cir. 1985),
discussed infra Part IIJ.A.

Preliminary injunctive relief is also appropriate at this stage regardless of Uber’s
anticipated argument that most of its drivers are subject to arbitration clauses. The facts

presented here are distinct from those in Colopy. Plaintiff here may rely on McGill v. Citibank

 

N.A., 2 Cal. 5th 945, 955 (2017), in which the California Supreme Court held that a defendant

may not wield an arbitration agreement to thwart pursuit of public injunctive relief. This request
for a preliminary injunction is to benefit both the drivers and the public by aiding Uber drivers in
obtaining employee protections to which they are legally entitled that will benefit public health.®

Plaintiff also intends to show that Uber drivers are exempt from the Federal Arbitration Act

 

7 See also cases cited infra at pp. 9-10.

8 When it passed its paid sick time policy, the California State Legislature recognized that
“naid sick days will have an enormously positive impact on the public health of Californians by
allowing sick workers paid time off to care for themselves ... reducing the likelihood of
spreading illness to other members of the workforce.” 2014 California Assembly Bill No. 1522,
California 2013—2014 Regular Session, § 1(e) (emphasis supplied). Even apart from the
COVID-19 crisis, this protection is designed to benefit the public. The pandemic has only made
increased the clarity that enforcement of this employee protection is for the public benefit and is
urgently needed.

 

4
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 11 of 26

(“FAA”), 9 U.S.C. § 1, as they fall within the transportation worker exemption to the Act.’
Again, the Court need not make a final determination on either of these points at this stage, but
only a determination of whether Plaintiff is likely to ultimately succeed on these arguments.

Uber simply should not be allowed to wield its arbitration agreement to delay urgently
needed relief, nor does the law require that this Court defer adjudication of a preliminary
injunction pending a determination on the enforceability of the arbitration agreement for putative
class members. Indeed, a California state court already granted a preliminary injunction to
Instacart workers, even before this pressing health crisis, see Maplebear, Inc., Case No. 2019-
48731, at *4 (Ex. 3 to Liss-Riordan Decl.) (and even though the defendant had already moved to
compel arbitration), id., at *2, and another federal court considering the same arguments raised
here has already agreed the preliminary injunction request must urgently be decided under these
unique circumstances (and would consider it notwithstanding the defendant’s pending motion to
compel arbitration).!°

The Court should grant this motion for a preliminary injunction because Plaintiff meets

the four factors considered under Fed. R. Civ. P. 65(a) and (b).

 

9 See Nieto v. Fresno Beverage Co.., Inc. (2019) 33 Cal. App. 5th 274, 276-77; Singh v.
Uber Techs., (3rd Cir., Sept. 11, 2019) 2019 WL 4282185; see also Rittman v. Amazon (W.D.
Wash. 2019) 383 F. Supp. 3d 1196, 1201-02 (Amazon delivery drivers fall under the § 1
transportation worker exemption, as they transport some goods that travel across state lines, even
though the drivers themselves do not cross state lines); Waithaka v. Amazon, (D. Mass., Aug. 20,
2019) 2019 WL 3938053, at *2—4 (same).

0 In Cunningham v. Lyft, Inc., Case No. 1:19-cv-11974-IT (D. Mass.), ECF No. 75 (filed
March 13, 2020), Plaintiffs’ counsel (same as undersigned) also filed an emergency motion for a
preliminary injunction seeking to enjoin Lyft from misclassifying its drivers as independent
contractors under the Massachusetts “ABC” test and thus illegally depriving drivers state-
mandated sick leave during this crisis. Judge Indira Talwani held a telephonic conference with
the parties on March 16, 2020, to discuss an orderly briefing schedule. In responding to Lyft’s
request for a determination first on Lyft’s pending Motion to Compel Arbitration (ECF Nos. 16-
17), Judge Talwani indicated that she intended to adjudicate the emergency motion for
preliminary injunction first, given the urgency of the circumstances, which were distinct from an
earlier filed motion for preliminary injunction in that case (similar to the one previously filed in
Colopy). Liss-Riordan Decl. § 30, Ex. 4 at 13, 17 (‘when we were here in the fall and December
[] there was a slightly more theoretical irreparable harm and concern. I’m sitting here with ... the
courtroom blocked with this issue of — the public health issue being raised. It may be that
plaintiff has no relief available, but the urgency of briefing the issue, I have a hard time not being
impacted by the urgency of the situation around us.”).

5
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 12 of 26

First, it is clear that Plaintiff is likely to prevail on the merits of his misclassification

claim. Under the conjunctive, three-pronged “ABC” test announced in Dynamex Operations W..,

 

Inc. v. Superior Court, 4 Cal. Sth 903, 956-57 (2018), and enacted in Assembly Bill No. 5 (“AB
5”), a putative employer bears the burden of satisfying all three prongs of the test in order to
justify classifying workers as independent contractors. See generally Cal. Lab. Code §
2750.3(a)(1) (as amended by AB 5, effective Jan. 1, 2020). Here, Uber cannot satisfy Prong B,
which requires an alleged employer to prove that the worker performs services outside its usual
course of business. Id.

While Uber may attempt to argue that it is merely a technology company, Uber cannot
avoid the inevitable conclusion that it is a transportation company.!! See, e.g., O’Connor v. Uber

Techs., Inc., 82 F. Supp. 3d 1133, 1144 (N.D. Cal. 2015) (“[I]t strains credulity to argue that

 

Uber is not a ‘transportation company’ or otherwise is not in the transportation business.”). Uber
is clearly aware that its drivers must now be classified as employees and receive the protections
of the Labor Code: AB 5 and its adoption of the “ABC” test is widely understood as requiring
“gig economy” companies such as Uber to classify their drivers as employees and provide them
state-mandated employment protections. Liss-Riordan Decl. Id. § 25. The bill has even been
dubbed the “gig labor bill” and described as “dealing a potential body blow to gig economy
players, like Uber and Lyft.” Id. § 26.

Yet, despite the clear message of the state’s highest court, its legislature, and the
Governor (who signed A.B. 5 into law), Uber has continued to refuse to comply with the law

(and instead seeks to overturn it!”) and is now contributing to the global health crisis by denying

 

i Uber also operates UberEats, a subsidiary that provides food delivery services. The

arguments laid out herein, and the request for a preliminary injunction enjoining Uber’s
misclassification of its drivers as independent contractors, applies to UberEats drivers as well.
UberEats drivers are still similarly permitted to work and risk spreading the virus by touching
food that is delivered into people’s homes and entering restaurants and interacting with staff.

12 Uber instead has stated it will invest $30 million for a ballot initiative to overturn or

exempt itself from the “ABC” test in A.B. 5, thus acknowledging that it is impacted by the law.
Liss-Riordan Decl. § 27.

6
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 13 of 26

them state-mandated paid sick leave. The issuance of a preliminary injunction based on
Plaintiff's likelihood of success under Prong B on these facts is appropriate. See Maplebear, Inc.,
Case No. 2019-48731, at *4 (Ex. 3 to Liss-Riordan Decl.).!*

Thus, as Uber’s own actions acknowledges, Uber will likely fail to satisfy its burden
under Prong B, and Plaintiff will thus prevail in proving that Uber, as a consequence, has
violated the California paid sick leave law, since Uber does not even acknowledge its drivers to
be employees entitled to the benefit of Cal. Lab. Code § 246.

Second, Plaintiff will be able to establish irreparable injury. Uber’s ongoing refusal to
acknowledge its drivers as employees and thereby provide basic state-mandated workplace
protections to its drivers poses an imminent, substantial risk of harm to its drivers and to the
general public. Faced with the choice of staying home without pay and risking losing access to
housing, food, and other necessities of living, Uber drivers across California will continue
working and risk exposing hundreds of riders on a weekly basis to this deadly disease.

Third, as to the balancing of harms, there can be no serious argument that helping
prevent the spread of a global pandemic is outweighed by the cost to Uber of coming into
compliance with Dynamex, A.B. 5, and Cal. Lab. Code § 246 (which the company will have to
inevitably do, whenever the pending misclassification claims are adjudicated). Uber has simply
ignored the pronouncement of the California Supreme Court for nearly two years since the
Dynamex decision was issued, and the consequences are being wrought in dire form.

Fourth, it is not in the public interest to allow Uber to continue to misclassify its drivers
and inflict public harm on its drivers, passengers, and the general public. Uber should not be

allowed to use litigation tactics (such as procedural delays or moving to compel arbitration) to

 

7 In People of the State of California v. Maplebear, Inc., (Cal. Sup. Ct. Feb. 18, 2020) Case
No. 2019-48731, at *4 (Ex. 3 to Liss-Riordan Decl.), Judge Taylor ordered the gig economy
company Instacart to stop misclassifying its workers (“Shoppers’’) as independent contractors.

In evaluating the preliminary injunction motion, Judge Taylor found that “is it more likely than
not that the People will establish at trial that the ‘Shoppers’ perform a core function of
defendant's business” (Prong B) and found that (more likely than not) the People would prevail
on the other two prongs (Prongs A and C) of the “ABC” test. Id.

7
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 14 of 26

stall resolution and enforcement of § 246 no matter the consequences. Plaintiffs and the public
simply cannot wait years, or even weeks, for Uber to comply with California’s state-mandated
paid sick leave law. In the interim, the rapid proliferation of the virus that occurs will be

irreversible.
II. FACTUAL AND PROCEDURAL BACKGROUND

On March 12, 2020, Plaintiff brought this case on behalf of himself and other Uber
drivers throughout California, alleging that Uber has misclassified its drivers as independent
contractors, when in reality they are employees of Uber and therefore entitled to employment
protections under the California Labor Code, including paid sick leave. See Verhines v. Uber
Technologies, Inc., (Cal. Sup. Ct.) CGC-20-583684, Complaint, at § 2 (Ex. 1 to Liss-Riordan
Decl.). Plaintiff is an adult resident of Foothill Ranch, California, where he has worked as an
Uber driver since 2014. Id. § 7. Uber has misclassified Plaintiff and other Uber drivers as
independent contractors. Id. § 24. Because Uber drivers are in fact employees, they are entitled
to paid sick days under Cal. Lab. Code § 246. Uber has violated this provision by, as a matter of
policy, failing to provide paid sick days to its drivers as required by California law. Id. J 30.

Shortly after filing this case in state court, Plaintiff filed an ex parte application for an
emergency preliminary seeking the same relief sought here, on March 17, 2020. See Verhines,
CGC-20-583684, Plaintiff's Ex Parte Application for Emergency Preliminary Injunction. Uber
removed to federal court the next day, on March 18, 2020, see Dkt. 1, and Plaintiff now renews

his motion for an emergency preliminary injunction before this Court.

il. ARGUMENT
A. The Court Should Adjudicate Plaintiff’s Emergency Motion for
Injunctive Relief Forthwith

In Colopy, the Court determined that a preliminary injunction was inappropriate at an
early juncture in the litigation for three reasons: (1) “the issuance of class-wide relief prior to the
certification of the class is strongly disfavored”; (2) Plaintiff did not seek a public injunction

under McGill; (3) and Uber’s arbitration agreement made preliminary injunctive relief

8
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 15 of 26

“inappropriate at [that] stage.” Liss-Riordan Decl. § 29. Before analyzing the four factors
Plaintiff must meet under Fed. R. Civ. P. 65(a) and (b), infra Part B, Plaintiff addresses each of
these concerns in turn.

First, this Court does have the authority to issue injunctive relief that runs to the class

prior to class certification. See Brantley v. Maxwell—Jolly, 656 F.Supp.2d 1161, 1178 n. 14

 

(N.D. Cal.2009); J.L. v. Cissna, 341 F. Supp. 3d 1048, 1070 (N_D. Cal. 2018) (granting
California-wide preliminary injunctive relief prior to class certification); Chhoeun v. Marin, 306
F. Supp. 3d 1147, 1164 (C.D. Cal. 2018) (same, commenting that “an injunction is necessary to
forestall harm to putative class members that is likely to transpire before the parties can litigate a

motion for class certification”); Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005, 1019 (C. D.

 

Cal. 2011) (granting a class-wide injunction prior to class certification) (internal quotation marks
and citation omitted); V.L. v. Wagner, 669 F. Supp. 2d 1106 (N.D. Cal. 2009) (also issuing

preliminary injunction in putative class action); National Organization for Reform of Marijuana

 

Laws (NORML) v. Mullen, 608 F. Supp. 945, 963-964 (N.D. Cal. 1985) (same, injunction

 

extended to all similarly situated California residents); see also Hamama v. Adducci, 261 F.

 

Supp. 3d 820, 840 n.13 (E.D. Mi. 2017), vacated on other grounds by Hamama v. Adducci, 912

 

F. 3d 869 (6th Cir. 2018) (preliminary injunction ordered prior to class certification noting that

“the Sixth Circuit has held that ‘there is nothing improper about a preliminary injunction

 

preceding a ruling on class certification.’” (quoting Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.
3d 402, 433 (6th Cir. 2012)); Fish v. Kobach, 189 F. Supp. 3d 1107, 1147-1148 (D. Kan. 2016)

(“case law supports this Court’s authority to issue classwide injunctive relief based on its general

 

equity powers before deciding the class certification motion”); Planned Parenthood of Kansas v.

Mosier, 2016 WL 3597457, at *26 (D. Kan. July 5, 2016) aff'd in part, vacated in part sub nom.

 

Planned Parenthood of Kansas v. Andersen, 882 F.3d 1205 (10th Cir. 2018) (“case law supports

 

this Court’s authority to issue classwide injunctive relief based on its general equity powers

before deciding a class certification motion”); Rodriguez v. Providence Cmty. Corr., Inc., 155 F.

 

9
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 16 of 26

Supp. 3d 758, 767 (M.D. Tenn. 2015) (granting classwide injunctive relief, prior to certification

eee

of class, noting ““‘[a] district court may, in its discretion, award appropriate classwide injunctive
relief prior to a formal ruling on the class certification issue based upon either a conditional
certification of the class or its general equity powers” (quoting Thomas v. Johnston, 557 F.Supp.
879, 917 (W.D.Tex.1983)); Lee v. Orr, 2013 WL 6490577 at *1 (N_D. Ill. 2013) (“District
courts have the power to order injunctive relief covering potential class members prior to class
certification. The court may conditionally certify the class or otherwise order a broad preliminary
injunction, without a formal class ruling, under its general equity powers. The lack of formal
class certification does not create an obstacle to classwide preliminary injunctive relief when
activities of the defendant are directed generally against a class of persons”) (internal quotation
marks and citations omitted). The Zepada v. INS, 753 F.2d 719, 728 n. 1 (9th Cir. 1985), case
does not stand for the broad proposition that preliminary injunctions cannot be granted prior to
class certification. See Chhoeun v. Marin, 306 F. Supp. 3d 1147, 1164 (C.D. Cal. 2018)
(“Zepada only stands for the proposition that after a motion to certify a class was expressly
denied, the court was limited to entering an injunction only as to the individual plaintiffs. Id. at
727. Zepada does not apply where, as here, an injunction is necessary to forestall harm to
putative class members that is likely to transpire before the parties can litigate a motion for class
certification.”). Even if the Court were to read Zepada and existing case law in the Ninth Circuit
as cabining this authority, the Ninth Circuit unequivocally recognizes that when preliminary
injunction seeks individual relief inevitably identical to class-wide relief an injunction is
appropriate.'* Here, the relief sought by Plaintiff is inevitably identical to that sought by the
class, as Plaintiff cannot be remedied without the issuance of a broad preliminary injunction

mandating that (a) Uber must change its policy of misclassification in order to provide state-

 

\4 See also Just Film, Inc. v. Merchant Services, Inc., 474 Fed. Appx. 493, 495 (9th Cir.
2012) (affirming issuance of preliminary injunction in putative class action, in part because
“plaintiff has shown that a class-wide injunction is necessary to remedy the alleged class-wide
harm”); Price v. City of Stockton, 390 F.3d 1105, 1117-18 (9th Cir. 2004) (affirming issuance
and scope of preliminary injunction).

 

10
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 17 of 26

mandated sick leave, and (b) Uber must change its policy as fo all drivers in order to negate the
harm to the public of increased risk of coronavirus infection. Thus, the relief sought here on
behalf of Plaintiff is identical to the which would benefit the class.'°

Second, this motion for preliminary injunction requests public injunctive relief, which

under McGill would exempt the concern of class members being bound by arbitration clauses.

 

Public injunctive relief “has the primary purpose and effect of prohibiting unlawful acts that

threaten future injury to the general public.” McGill v. Citibank, N.A., 2 Cal. 5th 945, 955 (2017)

 

(quoting Broughton v. Cigna Healthplans of California, 21 Cal. 4th 1066, 1077 (1999)). While

 

in Colopy, the Court determined that “incidental benefit to the public from ensuring [the
employer’s] compliance with wage and hour laws” was insufficient to bring the preliminary

injunction enjoining Uber’s misclassification under McGill, here the scenario is starkly different.

 

Colopy v. Uber Technologies, Inc., Case No. 19-cv-06462-EMC (N.D. Cal.), ECF No. 30, at *4

 

(quoting Clifford v. Quest Software Inc., 38 Cal. App. 5th 745, 755 (Ct. App. 2019), review

 

denied (Nov. 13, 2019)). Here, as discussed infra regarding irreparable harm, this is plainly a
request for public relief as its primary aim is to enable Uber drivers to receive the protection of
state-mandated paid sick leave pursuant to California wage and order laws in order to protect the
public by providing Uber drivers the means to stay home when sick and thus prevent the spread
of the coronavirus. This request is not analogous to the preliminary injunctions sought in

Clifford or Magana v. DoorDash, Inc., 343 F. Supp. 3d 891 (N.D. Cal. 2018) (also discussed by

 

the Court in Colopy). The coronavirus pandemic presents an unprecedented public health risk

 

bs In a footnote, the Court in Colopy addressed the distinction between Rule 23(b)(2)

classes and Rule 23(b)(3) classes, commenting that the former is more amenable to the Zepada
exception. Id. at 3 n. 1. Here, unlike in Colopy where various claims are being brought including
those that seek damages, here Planitiff pursues a sole claim for which the primary relief sought is
declaratory and injunctive relief, which would lend itself to a Rule 23(b)(2) class. See Zinser v.
Accufix Research Institute, Inc., 253 F. 3d 1180, 1196 (9th Cir. 2001) (“Class certification under
Rule 23(b)(2) is appropriate only where the primary relief sought is declaratory or injunctive
relief.”).

 

11
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 18 of 26

that requires enforcement of state law protections already in place in order to serve the public
good.

Third, Uber’s arbitration agreement does not make relief at this stage inappropriate. As
discussed supra note 10, another district court facing an emergency motion brought under
analogous circumstances recognized that the urgency of this moment requires adjudication
forthwith, as preliminary injunctions are designed to provide. And in Maplebear, Inc., Case No.
2019-48731, at *4 (Ex. 3 to Liss-Riordan Decl.), a California court heard and granted a
preliminary injunction motion to enjoin gig economy company Instacart’s misclassification of its

workers before ruling on Instacart’s pending motion to compel arbitration of the claims. Id. at *2,

B. The Court Should Grant Plaintiff’s Motion for a Preliminary
Injunction

Under Fed. R. Civ. P. 65(a) and (b), in order to prevail on a motion for a preliminary
injunction, Plaintiffs must establish that they have raised “serious questions” going to the merits
of their claim, that they are likely to suffer irreparable harm, that the balance of hardships tips
sharply in their favor, and that an injunction would be in the public interest. Alliance for the
Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-39 (9th Cir. 2011). The Ninth Circuit follows a
“sliding scale approach,” under which the “elements of the preliminary injunction test are
balanced, so that a stronger showing of one element may offset a weaker showing of another.”
Id. at 1131. As set forth below, Plaintiff meets all of these requirements and, moreover, when
balanced in conjunction with each other (given the high likelihood of success on the merits and
the scale of the harm), compel the issuance of a preliminary injunction.

In light of the COVID-19 outbreak and the state of emergency declared in California,
Uber’s continued noncompliance with Dynamex and AB 5—particularly by denying Uber
drivers legally guaranteed paid sick time—poses a significant, imminent risk to Uber employees
and to the general public. Preliminary injunctions are designed exactly for this situation, where
judicial intervention and a court order is required to compel an affirmative act based on the high

likelihood of plaintiff's success on the merits and to prevent public harm, as discussed below.

12
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 19 of 26

1. Plaintiff Has Not Only Raised a Serious Question on the Merits, But
is Likely to Prevail on the Merits

Under the stringent “ABC test” adopted in Dynamex and codified in AB 5, workers are
presumed to be employees. Dynamex, 4 Cal.5" at 956-57. The putative employer bears the
burden of proving the conjunctive, three-prong test that: “(A) the worker is free from the control
and direction of the hiring entity in connection with the performance of the work, both under the
contract for the performance of the work and in fact; and (B) that the worker performs work that
is outside the usual course of the hiring entity’s business; and (C) that the worker is customarily
engaged in an independently established trade, occupation, or business of the same nature as the
work performed.” Id. at 956-57; Cal. Lab. Code § 2750.3. Uber cannot meet this difficult
standard.

Specifically, Uber drivers perform services in the usual course of Uber’s business—
providing transportation services—and thus Uber cannot meet prong “B” of the “ABC test.”
Multiple courts have concluded that drivers and couriers perform services in the “usual course of
business” under Prong B of the “ABC” test, even when their employers claim they merely
“arrange” rides or deliveries, or try to claim that they are in the “technology” business, rather

than the “transportation” industry. O’Connor v. Uber Technologies, Inc. (N.D. Cal. 2015) 82 F.

 

Supp. 3d 1133, 1144 (“[I]t strains credulity to argue that Uber is not a ‘transportation’ company
or otherwise is not in the transportation business.”’); Cotter v. Lyft (N.D. Cal. 2015) 60 F.Supp.3d
1067, 1069 (“[T]he argument that Lyft is merely a platform, and that drivers perform no service
for Lyft, is not a serious one”). Applying Massachusetts law, from which the California
Supreme Court adopted the “ABC” test, the First Circuit noted that “[t]here can be no dispute
that [couriers] act in the course of business for the delivery companies, even if one performs the

deliveries and the other arranges the deliveries.” Massachusetts Delivery Ass’n. v. Coakley, (1st.

 

Cir. Sept. 30, 2014) 2014 WL 4824976 at *7 Applying the “ABC” test now under California law]
Judge Taylor found that Instacart, a grocery delivery service (that similarly describes itself as a

technology platform), would be unable to carry its burden under Prong B (or any prong of the

13
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 20 of 26

test) of proving its Shoppers, who fulfill the grocery orders, are properly classified as

independent contractors:

At this point is it more likely than not that the People will establish at trial that the
"Shoppers" perform a core function of defendant's business; that they are not free from
defendant's control; and that they are not engaged in an independently established trade,
occupation or business. Establishing any one of these would be enough[.]

Maplebear, Inc., Case No. 2019-48731, at *4 (Ex. 3 to Liss-Riordan Decl.). Likewise, a
California state court, following a litany of Massachusetts case law, granted summary
adjudication to plaintiff exotic dancers on the question of “employee status” under Prong B,
based on minimal facts and common sense determinations regarding the defendant strip club’s
usual course of business and the services performed by the plaintiff dancers, despite the

defendant’s denial that it was in the adult entertainment business. Johnson v. VCG-IS, LLC (Cal.

 

Sup. Ct. Aug. 30, 2018) Case No. 30-2015-00802813-CU-CR-CXC, at *4 (Ex. 2 to Liss-Riordan
Decl.). Here, the Court can similarly make a determination — which only requires at this point a
preliminary determination of the likelihood of Plaintiffs prevailing on the merits of the
misclassification claim — based on the facts before the Court now.

Because Uber drivers are employees under the “ABC” test, Uber drivers are entitled to
paid sick leave days under Cal. Lab. Code § 246. This provision requires employers to allow
employees to accrue sick days at the rate of not less than one hour for every thirty hours worked
after working for the employer for 30 days within a year from the start of their employment.
Because Uber does not even acknowledge its drivers to be employees, it does not pretend to be

complying with the paid sick leave provision of Cal. Lab. Code § 246.'° Accordingly, Plaintiff

 

16 Uber may attempt to argue that its policy issued in light of the emergent crisis, somehow
mitigates its violation of § 246. This argument must fail. (1) The policy does not comply with the
statute as it requires a driver to obtain a COVID-19 diagnosis or be put under quarantine or
intructed or required to to self-isolate by mandate. As an intial matter, COVID-19 tests are in
notably short supply, such that receiving the official diagnosis or quarantine Uber requires for
this “benefit” is exceedingly unlikely. Liss-Riordan Decl. 924. (2) Most importantly, the policy
does nothing to mitigate the public harm as public health recommendations advise anyone to stay
home as soon as they begin feeling sick, and to maintain a six foot distance to prevent the spread
of COVID-19, which Uber drivers cannot do in close quarters with passengers.

14
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 21 of 26

has demonstrated a likelihood of success on the merits. Absent court intervention, however,
Uber drivers and the public will suffer interim harm greater than Uber would suffer from having

to comply with the law.

2. Uber Drivers, as well as the Public, Will Suffer Irreparable Harm
Should a Preliminary Injunction Not Issue

The second factor the California considered is whether the plaintiff will suffer irreparable
harm in the absence of a preliminary injunction. “Irreparable harm is traditionally defined as
harm for which there is no adequate legal remedy, such as an award of damages.” Arizona
Dream Act Coalition, 757 F.3d 1053, 1068 (9th Cir. 2014).

Irreparable, potentially catastrophic harm to Uber drivers and to the general public will
result from Uber and other companies’ ongoing misclassification of their employees. The WHO
has confirmed that we are in the midst of a global pandemic. Liss-Riordan Decl. § 8. In
California alone—as of this writing—there are 978 confirmed cases of COVID-19, with 19
confirmed deaths, while thousands of residents may have already been exposed to the disease. Id.
§ 10. California has declared a state of emergency, and the State Department of Public Health is
urging all to avoid close contact with people who are sick and to stay “away from work, school,
or other people if you become sick with respiratory symptoms like fever and cough.” Id. at J§ 9,
11. Just this evening, the Governor of California issued a state-wide shelter-in-place. Id. § 12.
However, gig workers are excluded from the order, as residents are still allowed to take Uber and
Lyft rides for essential travel, demonstrating how Uber drivers are providing essential
transportation services to the city and highlighting how Uber drivers who are sick are poised to
become vectors of the disease.

Yet, by continuing to misclassify its drivers, Uber is failing to provide them the basic
workplace protections—to which they are legally entitled—which would enable them to comply
with public health directives. There can be no question that enforcing employee protections,
already in place, would increase safety for both Uber drivers and the general public. Even in

15

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 22 of 26

ordinary circumstances, Uber’s failure to provide its drivers these basic workplace protections
unacceptably increases the likelihood that its drivers and passengers will get sick and spread
illnesses. In the current climate, denying workers these protections poses an intolerable risk to
the health and safety of Uber’s employees, its customers, and the public at large.

The connection between public health and the availability of basic employment
protections like paid sick days and leave policies is well established. Id. § 19. A recent study
found a that state-mandated access to paid sick leave policies reduced population-level flu
infection rates by an average of eleven percent within the first year of the implementation of such|
laws. Id. § 20. Unsurprisingly, low-wage workers are the most likely to lack these basic
workplace protections, id. § 22. Without the protections afforded by these and other workplace
laws, workers like Uber drivers are more likely to work while they are sick, increasing the
likelihood they will transmit illnesses among the general public. Id. Because they also lack the
protection of other workplace protections like minimum wage and overtime laws, misclassified
workers have no choice but to continue working while sick to make ends meet. Id.

Recognizing this connection between paid sick time policies and public health, California
requires employers to provide their employees paid sick time. Cal. Lab. Code § 246. When it

passed its paid sick time policy, the Legislature recognized that “paid sick days will have an

 

enormously positive impact on the public health of Californians by allowing sick workers paid

 

time off to care for themselves ...reducing the likelihood of spreading illness to other members

 

of the workforce.” 2014 California Assembly Bill No. 1522, California 2013-2014 Regular
Session, § 1(e) (emphasis supplied). And when it passed AB 5, the legislature made clear that it
intended to ensure that misclassified workers gained access to these basic workplace protections.
It noted that AB 5 would ensure that workers who are “currently exploited by being
misclassified” would gain access to “the basic rights and protections they deserve under the law,
including ... paid sick leave and paid family leave.” 2019 California Assembly Bill No. 5,
California 2019-2020 Regular Session § 1(e) (emphasis added). It is clear, then, that but-for

16

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 23 of 26

Uber’s ongoing misclassification of its drivers in violation of AB 5, Uber drivers would be
granted this vital protection of paid sick leave.

In the context of a global pandemic, Uber’s ongoing refusal to provide basic workplace
protections to its drivers poses an imminent, substantial risk of harm to its drivers and to the
general public. Faced with the choice of staying home without pay and risking losing access to
housing, food, and other necessities of living, Uber drivers across California will continue
working and risk exposing hundreds of riders on a weekly basis to this deadly disease.

Uber drivers may drive dozens of passengers each day — and are clearly not able to
maintain the six foot distance recommended by experts to prevent the rapid spread of COVID-19
(the “coronavirus”). Liss-Riordan Decl. J 17. Numerous health authorities, including the CDC,
recognize that an essential component of mitigating the spread of such illnesses is the ability to
self-quarantine and practice social distancing upon the onset of symptoms. Id. at § 17. Such
protective measures are key to “flattening the curve” of the rate of infection so as to avoid
overwhelming available health care resources. Id. The availability of paid sick leave protections
is essential to the success of such social distancing strategies.'7? Even though they are the
workers most likely to lack—or, as here, be illegally denied—state-mandated sick leave
protections, Uber drivers and other service workers are at higher risk of spreading such illnesses
because they regularly come into contact with the general public in the course of their work. Id. J
22. The health of Uber drivers, consumers, and the general public thus requires immediate
injunctive relief to reduce the rate at which this deadly disease spreads by ensuring Uber drivers
have access to workplace protections that will realistically allow them to comply with essential

public health directives.

 

M Indeed, studies have linked the dearth of paid sick leave policies in the United States with
negative health outcomes during the 2009-10 H1N1 outbreak. Id. at § 18. The American Public
Health Association estimates an additional 7 million people were infected and 1,500 deaths due
to contagious employees who did not (or could not) stay home from work to recover. Id.

17
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 24 of 26

3. The Balance of Hardships Tips Sharply in Plaintiff’s Favor

Finally, the balance of hardships tips sharply in Plaintiff's favor. In considering this
factor, the Court should consider whether the injuries of Plaintiff and the class would outweigh
any harm to Uber. See Chalk v. U.S. Dist. Court Cent. Dist. of California, 840 F.2d 701,710
(9th Cir. 1988). In calculating hardship, courts must “consider the impact of the proposed
preliminary injunction on both parties,” including the size and strength of each party. Robinson
v. Jardine Ins. Brokers Intern. Ltd., 856 F. Supp. 554, 559 n.20 (N.D. Cal. 1994) (holding that
the balance of hardships tipped in employee’s favor where employer was a large company with
annual revenues of nearly $8 billion).

Uber is a massive international corporation, which recently received a $82.4 billion
valuation in March of 2019. Liss-Riordan Decl. § 29. Indeed, Uber CEO Dara Khosrowshahi
informed investors this week that Uber has $10 billion in unrestricted cash that the company is
simply sitting on during this crisis. Id. § 30. If Uber is enjoined from classifying its drivers as
independent contractors and required to provide paid sick days, any financial harm, immediate or
otherwise, pales in comparison to that shouldered by its drivers, its passengers, and the general
public. For instance, issuing an injunction even absent concerns regarding COVID-19, the
Superior Court in San Diego found that the “balance of harms” resulting from Instacart’s similar
misclassification scheme favored its “Shoppers” and the public as a result of the harms inflicted
by the misclassification scheme. See Ruling on Mot. For Preliminary Injunction, Maplebear,
Inc., Case No. 2019-48731 (Ex. 3 to Liss-Riordan Decl.). Given the substantial likelihood of
success Plaintiff has on the merits of his underlying misclassification claim (and thus resultant
paid sick leave claims), Uber is almost certainly legally required to comply with California’s
paid sick time law and therefore cannot point to costs due to reclassification (or a change in
business model) as a harm that should be weighed in the preliminary injunction analysis. See
Maplebear, Inc., Case No. 2019-48731, at *4 (Ex. 3 to Liss-Riordan Decl.) (discounting costs to

Instacart in the preliminary injunction analysis, as the company had two years to come into

18
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 25 of 26

compliance with the law and cannot now “claim surprise”).

Besides, there can be no question that any potential “harm” Uber faces in being required
to comply with employment standards in effect since Dynamex was decided two years ago (and
A.B. 5 went into effect in January) is drastically outweighed by the public health risk posed by

Uber’s ongoing refusal to properly classify and provide paid sick time to its drivers.

4. An Injunction is in the Public Interest

Finally, enjoining Uber’s conduct is in the public interest. As discussed, the irreparable
harm suffered by Uber drivers, passengers, and the general public is enormous. The legislature
has made a clear determination that paid sick time—in the manner it specified by statute—
guarantees substantial benefits to workers and benefits public health. 2014 California Assembly
Bill No. 1522, California 2013-2014 Regular Session, § 1(e). Uber’s ongoing noncompliance
with that law poses a substantially greater harm to its drivers and to the general public. Uber
should not get to decide what level of compliance with workplace protections it deems sufficient
to serve its employees and the public.

The Court should thus grant an immediate emergency preliminary injunction to require
Uber’s compliance with these laws.

IV. CONCLUSION

For the foregoing reasons, this Court should enjoin Uber from misclassifying its drivers
as independent contractors, thus entitling them to the protections of California wage laws,
including paid sick leave. Doing so immediately is essential to avoiding imminent harm to Uber

drivers, as well as the general public.

19
PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY
INJUNCTION

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:20-cv-01886-JCS Document 17 Filed 03/19/20 Page 26 of 26

Dated: March 19, 2020

Respectfully submitted,

SPENCER VERHINES, on behalf of himself and
all others similarly situated,

By his attorneys,

/s/ Shannon Liss-Riordan

Shannon Liss-Riordan, SBN 310719

Anne Kramer, SBN 315131

LICHTEN & LISS-RIORDAN, P.C.

729 Boylston Street, Suite 2000

Boston, MA 02116

Telephone: (617) 994-5800

Facsimile: (617) 994-5801

Emails: sliss@llrlaw.com; akramer@IIrlaw.com

CERTIFICATE OF SERVICE

 

I, Shannon Liss-Riordan, hereby certify that a copy of this document and all supporting

documents referenced herein were delivered via electronic filing CM/ECF system to counsel for

Defendant on March 19, 2020.

/s/ Shannon Liss-Riordan

 

Shannon Liss-Riordan, SBN 310719

20

PLAINTIFF’S NOTICE OF AND EMERGENCY MOTION FOR PRELIMINARY

INJUNCTION

 
